Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page1 2ofof8 10




                                                                07/08/2019
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page2 3ofof8 10
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page3 4ofof8 10
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page4 5ofof8 10
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page5 6ofof8 10




         Subject to this Court's rules pertaining to requests to file under seal,




           (to the extent the sealing request is granted by this Court)
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page6 7ofof8 10
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page7 8ofof8 10




                in camera
Case
  Case
     1:15-cv-05345-AJN-KHP
        1:19-cv-02645-AJN-KHPDocument
                               Document
                                      1100-2
                                        51 Filed
                                             Filed07/08/19
                                                   07/03/19 Page
                                                             Page8 9ofof8 10




               July 8
